Title: New York Assembly. Motion for Leave to Bring in a Bill for Dividing the Manor of Livingston, [18 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 18, 1787]
Mr. Hamilton moved for leave to bring in a bill, for dividing the District of the Manor of Livingston.
Ordered, That leave be given accordingly.
Mr. Hamilton according to leave brought in the said bill entitled, An act for dividing the district of the Manor of Livingston, which was read the first time, and ordered a second reading.
